Battue, J. Defendant asked for instructions as to contributory negligence of the plaintiff, if any, which were covered by instructions given by the court, and for that reason were properly refused. Many instructions were asked by the defendant, which were properly refused for reasons that appear in the opinion delivered in this case when it was here the .first time. Neal v. St. Louis, Iron Mountain & Southern Railway Company, 71 Ark. 445. The evidence offered by the appellant, which the court refused to admit, were predictions of bystanders which were fully verified, as shown by the evidence. Their evidence could not have added any greater probative force to the verification. Appellant insists that there is no law or act of Congress requiring railroads engaged in the carriage of .interstate traffic to provide their cars with drawbars of standard height, and fixing a maximum variation from such standard height to be allowed between the drawbars of empty and loaded cars. The reason given for this contention is that Congress had no power to delegate to the American Railway Association the authority to legislate. But no such power was given to the American Railway Association. The act vested it with authority to designate the standard height of drawbars and the maximum variation from such standard height, and, when designated in the manner provided by law, provides that no cars, either loaded or unloaded, shall be used in interstate traffic which do not comply with such standard. The authority to designate is given, without the power to give the designation the force or effect of a law. That is derived entirely from the act. When the designation is made, the authority was exhausted. No power to change, amend, enforce, or control exists. The American Railway Association from first to last is without any legislative authority whatever. Such legislation has been frequently sustained by the courts. Chicago & Northwestern R. Co. v. Dey, 1 L. R. A. 744; McWhorter v. Pensacola & A. R. Co., 2 L. R. A. 504; State v. Chicago, M. & St. P. R. Co., 38 Minn. 281; Dastervignes v. U. S., 122 Fed. 30; Boyd v. Bryant, 35 Ark. 69, 37 Am. Rep. 6. * * =S= * . * * - ¡¡s * * Jfc * if ■ [A majority of the court was of the opinion that the cause should be affirmed. There were differences of opinion as to whether the court below erred -in giving and refusing the instructions copied in the statement of facts. As there was no opinion of a majority of the court upon this feature of the case, the discussion as to the instructions is omitted. Reporter.]